DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
With respect to the independent claims Applicant discusses Fig. 7 of their specification and then argues Kyu “fails to disclose that the ends of the adjustment columns have a stepped structure”.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While Fig. 7 of Applicant’s specification may show features not necessarily shown in Kyu this does not mean Kyu anticipates the claims.  What comprises a “stepped structure” has not been defined by the claims.  As stated in paragraph 8 of the Non-Final mailed 3/16/2021 the Examiner has stated the adjustment columns have a stepped structure as they are “a cylindrical step protruding from the bottom” of the camera module housing 100.  The Examiner’s interpretation has not been addressed by Applicant’s remarks.
Also, the Applicant did not traverse the Official Notice taken in the rejection of claim 10, thus the concepts and advantages of the top of a substrate having metal material are well known and expected in the art are considered admitted prior art by the Applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Document 10-2018-0059301 to Kyu et al.
With respect to claim 1 Kyu discloses, in Fig. 1-5, a camera module optical system (paragraph 1), having a main axis (paragraph 38), comprising: an optical module (100), configured to hold an optical element having an optical axis (Q) (Fig. 4a); an adjustment assembly (110), configured to adjust the optical axis of the optical module parallel to the main axis (paragraph 34), wherein the optical module and the adjustment assembly are arranged along the main axis, and the adjustment assembly does not overlap the optical module when viewed in a first direction that is perpendicular to the main axis (Fig. 1-2 and paragraph 13-14); wherein the adjustment assembly includes a plurality of adjustment columns (110) (Fig. 1 and 2, ends of the adjustment columns have a stepped structure (Fig. 1; where it is a cylindrical step protruding from the bottom).
With respect to claim 3 Kyu
With respect to claim 4 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 1, further comprising an image sensor module (300) (paragraph 46), wherein the optical module, the adjustment assembly and the image sensor module are sequentially arranged along the main axis (Fig. 4A and paragraph 39).
With respect to claim 5 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 1, wherein the plurality of adjustment columns (110) extend along a second direction, and the second direction is not perpendicular to the optical axis (Fig. 1 and 2).
With respect to claim 6 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 5, wherein the adjustment assembly includes at least three adjustment columns which are located on different sides of a bottom surface of the optical module, and are disposed at edges of the bottom surface (Fig. 1 and 2 and paragraph 14).
With respect to claim 8 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 5, wherein the adjustment columns have a cylindrical or trapezoidal structure (Fig. 1 and 2).
With respect to claim 9 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 4, wherein the image sensor module has a contact surface, the adjustment assembly is located between the optical module and the contact surface, and the adjustment assembly contacts the contact surface (Fig. 4F and paragraph 52).
With respect to claim 11 Kyu
With respect to claim 14 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 4, further comprising an assembly and adjustment mechanism that clamps the optical module and carries the image sensor module, wherein the assembly and adjustment mechanism applies a force to the image sensor module toward the optical module, and adjusts the shape of the adjustment assembly, so that the optical axis is parallel to the main axis (Fig. 4c-e and paragraph 48-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document 10-2018-0059301 to Kyu et al.
With respect to claim 10 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 9 (see above).
Kyu does not expressly disclose wherein the contact surface has a metal material.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the top of a substrate having metal material are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have included metal material on the top surface of Kyu’s substrate as the image sensor is mounted to the top surface and would require .
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document 10-2018-0059301 to Kyu et al in view of U.S. Patent Application Publication 2018/0246290 A1 to Wang et al.
With respect to claim 2 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 1 (see above).
Kyu does not expressly disclose wherein the optical module includes a movable portion and a base, and the movable portion has a holder and a driving assembly, wherein the holder is configured to sustain the optical element, and the driving assembly is configured to drive the holder to move relative to the base.
However, in analogous art, Wang teaches a camera module (fig. 2), with an optical module which is mounted to a substrate (fig. 2) wherein the optical module includes a movable portion and a base (22) (paragraph 118; where the portions above 22 are the movable portion), and the movable portion has a holder (121-123) and a driving assembly (30), wherein the holder is configured to sustain the optical element (111-115), and the driving assembly is configured to drive the holder to move relative to the base (paragraph 118 and Fig. 2).
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to have made the optical portion of Kyu include a moveable lens portion as taught by Wang for doing so would merely be combing prior art elements .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document 10-2018-0059301 to Kyu et al in view of U.S. Patent Application Publication 2018/0024307 A1 to Lo et al.
With respect to claims 12 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 9 (see above).
Kyu does not expressly disclose wherein the contact surface has a plurality of protrusions extending toward the optical module, the adjustment assembly corresponds to and contacts the protrusions, and the maximum width of each protrusion is greater than the maximum width of the adjustment assembly.
However, in analogous art, Lo discloses, in Fig. 2-3c, a camera module (Fig. 3A), comprising an optical module (Fig. 2) which is mounted on a substrate (320/324) (Fig. 3a) using a plurality of protrusions (211); where the substrate has a contact surface which has a plurality of protrusions (324a) extending toward the optical module (Fig. 3x), the protrusions of the optical module (211) corresponds to and contacts the protrusions, and a maximum width of each protrusion is greater than a maximum width of the adjustment assembly (Fig. 3c).  Therefore, Lo teaches wherein the contact surface has a plurality of protrusions extending toward the optical module, the adjustment assembly corresponds to and contacts the protrusions, and a maximum width of each protrusion is greater than a maximum width of the adjustment assembly.
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included protrusions as disclose by Lo for the 
With respect to claims 13 Kyu discloses, in Fig. 1-5, the camera module optical system as claimed in claim 9 (see above).
Kyu does not expressly disclose wherein the contact surface has a plurality of recesses, and openings of the recesses face the optical module, the adjustment assembly corresponds to and contacts the recesses, and a maximum width of each recess is greater than a maximum width of the adjustment assembly.
However, Lo teaches such a limitation for similar reason as discussed above with respect to claim 13 as the protrusion 324a can be seen as aligned with a through hole (331 of Fig. 3b) of the substrate and is therefore also a recessed surface within the substrate.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0246290 to Wang et al in view of Korean Patent Document 10-2018-0059301 to Kyu et al.
With respect to claim 15 Wang 
Wang does not expressly disclose an adjustment assembly, configured to adjust the first optical axis and the second optical axis parallel to the main axis, and includes an adjustment sub-assembly located between the first optical module and the second optical module, wherein when viewed from a first direction that is perpendicular to the main axis, the first adjustment sub-assembly does not overlap the first optical module or the second optical module; wherein the adjustment assembly includes a plurality of adjustment columns, ends of the adjustment columns have a stepped structure.
However, in analogous art, Kyu teaches in Fig. 1-5, a camera module optical system (paragraph 1), having a main axis (paragraph 38), comprising: an optical module (100), configured to hold an optical element having an optical axis (Q) (Fig. 4a); an adjustment assembly (110), configured to adjust the optical axis of the optical module parallel to the main axis (paragraph 34), wherein the optical module and the adjustment assembly are arranged along the main axis, and the adjustment assembly does not overlap the optical module when viewed in a first direction that is perpendicular to the main axis (Fig. 1-2 and paragraph 13-14), wherein the adjustment assembly includes a plurality of adjustment columns (110) (Fig. 1 and 2), ends of the adjustment columns have a stepped structure (Fig. 1; where it is a cylindrical step protruding from the bottom).  Therefore, Kyu teaches an adjustment assembly, configured to adjust the first optical axis and the second optical axis parallel to the main axis, and includes an adjustment sub-assembly located between the first optical module and the second optical module, wherein when viewed from a first direction that is perpendicular to the main axis, the first adjustment sub-assembly does not overlap the first optical module or the second optical module, wherein the adjustment assembly includes a plurality of adjustment columns, ends of the adjustment columns have a stepped structure.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to have used an adjustment assembly as disclose by Kyu to adjust the tilt of the optical axis of the lens modules of Wang for doing so would be use of a known technique (i.e. Kyu) to improve similar devices in the same way as Kyu 
With respect to claim 16 Wang in view of Kyu teach the camera module optical system as claimed in claim 15, further comprising an image sensor module (23/24 of Wang and 200/300 of Kyu), the image sensor module has the main axis, and the adjustment assembly further includes a second adjustment sub-assembly, wherein the first optical module, the second optical module, and the image sensor module are sequentially arranged along the main axis, the second adjustment sub-assembly is located between the second optical module and the image sensor module, and is configured to adjust the second optical axis parallel to the main axis, wherein when viewed along the first direction perpendicular to the main axis, the second adjustment sub-assembly does not overlap the second optical module (paragraph 39 of Kyu and paragraph 127-134 of Wang; where alignment in Wang includes the image sensor module and Kyu teaches aligning with an adjustment assembly between components, thus a second adjustment assembly is obvious for the same reasons as above in claim 15).
With respect to claim 17 Wang in view of Kyu 
With respect to claim 18 Wang in view of Kyu teach the camera module optical system as claimed in claim 15, wherein the first adjustment sub-assembly is disposed on a bottom surface of the first optical module, and at least partially contacts an upper surface of the second optical module (paragraph 31 and Fig. 1 of Kyu; where the adjustment assembly are taught as being on the bottom of the tilt corrected lens module), and the bottom surface and the upper surface face each other (Fig. 2 of Wang and Fig. 4a or Kyu).
With respect to claim 19 Wang in view of Kyu teach the camera module optical system as claimed in claim 15, wherein the second adjustment sub-assembly is disposed on a lower surface of the second optical module and at least partially contacts a surface of the image sensor module (paragraph 31 and Fig. 1 of Kyu; where the adjustment assembly are taught as being on the bottom of the tilt corrected lens module), and the lower surface and the surface of the image sensor module face each other (Fig. 2 of Wang and Fig. 4a or Kyu).
With respect to claim 20 Wang in view of Kyu teach the camera module optical system as claimed in claim 15, further comprising an assembly and adjustment mechanism for adjusting the shape of the adjustment assembly and to make the first optical axis and the second optical axis parallel to the main axis (paragraph 32 and 50 of Kyu; where the material is melted which adjusts its shape).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 4, 2021